

	

		III

		109th CONGRESS

		1st Session

		S. RES. 188

		IN THE SENATE OF THE UNITED STATES

		

			July 1, 2005

			Mr. Frist (for himself

			 and Mr. Reid) submitted the following

			 resolution; which was considered and agreed to

		

		RESOLUTION

		To authorize representation by the Senate

		  Legal Counsel in the case of LaFreniere v. Congress of the United

		  States.

	

	

		Whereas the United States Congress has been named as a

			 defendant in the case of LaFreniere v. Congress of the United States, Civ. No.

			 05–1368, pending in the United States District Court for the Northern District

			 of California;

		Whereas, pursuant to sections 703(a) and 704(a)(1) of the

			 Ethics in Government Act of 1978, 2 U.S.C. §§ 288b(a) and 288c(a)(1), the

			 Senate may direct its counsel to defend in civil actions the Senate when there

			 is placed in issue the validity of any action taken by the Senate in its

			 official capacity; and

		Whereas, pursuant to section 708(c) of the Ethics in

			 Government Act of 1978, 2 U.S.C. § 288g(c), the Senate may direct its counsel

			 to perform other duties: Now, therefore, be it

		

	

		That the Senate Legal Counsel, in

			 conjunction with counsel for the House of Representatives, is authorized to

			 represent the United States Congress in the case of LaFreniere v. Congress of

			 the United States.

		

